DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18 of U.S. Patent No. US 8526499 B2 in view of Kato et al. (US 20040223548 A1) and Kadono et al (US 2004/0233988). 
            The instant application and the patent claim a decoding apparatus and method for recovering a selected motion vector without a scaling and calculating a calculated motion vector by scaling the selected motion vector with temporal distances to recover a current block.
            However, the patent is silent about the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture as specified; and the calculating the calculated motion vector comprises comparing a prediction direction for the selected motion vector with a prediction direction for the calculated motion vector, and the calculating the calculated motion vector is performed dependent on the comparison in claims 1 and 3.

Kadono teaches the calculating the calculated motion vector (MVscl of fig. 11) comprises comparing a prediction direction for the selected motion vector (MV1of fig. 11, MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1. The MV1 has a direction from the frame 1802 to the frame 1801 that is considered as a prediction direction of the selected motion vector) with a prediction direction for the calculated motion vector (MVscl of fig. 11 has a direction from the frame 1802 to the frame 1800 that is considered as a prediction direction for the calculated motion vector), and the calculating the calculated motion vector is performed dependent on the comparison (compare the prediction direction the MV1=MVstar with MVscl).

Kadono:
Calculating MVscl, selected MV1=MVstar
The invention:
Calculating mv cal,  selected mv sel
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    730
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    560
    media_image2.png
    Greyscale



The instant claims 1 and 2 are covered by the patent claims 15-18. 
The instant claims 3 and 4 are covered by the patent claims 15-18. 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. US 10178383 B2 in view of Kato et al. (US 20040223548 A1) and Kadono et al (US 2004/0233988). 
	The instant application and the patent claim a decoding apparatus and its method for recovering a selected motion vector without a scaling and calculating a calculated motion vector by scaling the selected motion vector with temporal distances to recover a current block.  
	However, the patent is silent about the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture as specified, and the calculating the calculated motion vector comprises comparing a prediction direction for the selected motion vector with a prediction direction for the calculated motion vector, and the calculating the calculated motion vector is performed dependent on the comparison in claims 1 and 3.
Kato teaches the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture (A, B, and C of fig. 5; figs. 6-8,  the selected motion vector using the motion 
Kadono teaches the calculating the calculated motion vector (MVscl of fig. 11) comprises comparing a prediction direction for the selected motion vector (MV1of fig. 11, MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1. The MV1 has a direction from the frame 1802 to the frame 1801 that is considered as a prediction direction of the selected motion vector) with a prediction direction for the calculated motion vector (MVscl of fig. 11 has a direction from the frame 1802 to the frame 1800 that is considered as a prediction direction for the calculated motion vector), and the calculating the calculated motion vector is performed dependent on the comparison (compare the prediction direction the MV1=MVstar with MVscl).

Kadono:
Calculating MVscl, selected MV1=MVstar
The invention:
Calculating mv cal,  selected mv sel
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    730
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    560
    media_image2.png
    Greyscale


Taking the teachings of the Patent, Kato, and Kadono together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the using the motion vector of the neighboring block of Kato and the indication of the applicable motion 
	The instant claims 2 and 4 are covered by the patent claims 5 and 8.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/202,968 in view of Kadono et al (US 2004/0233988). 
The instant application and co-pending applications claim the image decoding method and apparatus for recovering a selected motion vector without a scaling and calculating a calculated motion vector by scaling the selected motion vector with temporal distances to generate a current block as shown in the table below. 
However, the co-pending application is silent about the calculating the calculated motion vector comprises comparing a prediction direction for the selected motion vector with a prediction direction for the calculated motion vector, and the calculating the calculated motion vector is performed dependent on the comparison in claims 1 and 3.
Kadono teaches wherein the calculating the calculated motion vector (MVscl of fig. 11) comprises comparing a prediction direction for the selected motion vector (MV1of fig. 11, MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1. The MV1 has a direction from the frame 1802 to the frame 1801 that is considered as a prediction direction of the selected motion vector) with a prediction direction for the calculated motion vector (MVscl of fig. 11 has a direction from the frame 1802 to the frame 1800 that is considered as a prediction direction for the calculated motion vector), and the calculating the calculated motion vector is performed dependent on the comparison (compare the prediction direction the MV1=MVstar with MVscl).

Calculating MVscl, selected MV1=MVstar
The invention:
Calculating mv cal,  selected mv sel
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    730
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    560
    media_image2.png
    Greyscale



Taking the teachings of Co-pending and Kadono together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the information indicated the applicable motion vector scaling of Kadono into the selected motion vector of the co-pending application to reduce a processing time for the prediction of the motion vector.
The instant claims 2 and 4 are covered by the co-pending claims 2 and 4.
This is a provisional nonstatutory double patenting rejection.
Application 16/202,882
Co-pending application No. 16/202,968
1. (Currently Amended) An image decoding method with a decoding apparatus, the image decoding method comprising: 

a) receiving an encoded bit stream of a current picture to be decoded; 


(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of -the current block belonging to the current picture, the second decoding 

(d) generating a prediction block relating to the current block in the current picture, based on the calculated motion vector; 

(e) generating a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream; and 

(f) recovering the current block based on the prediction block and the residual block (It is noted that the residual block must be generated by performing inverse-quantization for entropy decoded transform coefficients in the decoding process), 










wherein the calculating the calculated motion vector comprises comparing a prediction direction for the selected motion vector with a prediction direction for the calculated motion vector, and the calculating the calculated motion vector is performed dependent on the comparison.












3. (Currently Amended) An image decoding apparatus comprising: 

one or more processors configured to: receive an encoded bit stream of a current picture to be decoded, the one or more processors are further configured to:


recover a selected motion vector from the current picture to a first decoding reference picture based on the entropy decoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current 

calculate a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of -the current block belonging to the current picture, the second decoding reference picture being different from the first decoding reference picture, generate a prediction block relating to the current block in the current picture, based on the calculated motion vector, 

generate a residual block relating to the current block through a residual data 

recover the current block based on the prediction block and the residual block(It is noted that the residual block must be generated by performing inverse-quantization for entropy decoded transform coefficients in the decoding process), 












wherein the calculating the calculated motion vector comprises comparing a prediction direction for the selected motion vector with a prediction direction for the calculated motion vector, and the calculating the calculated motion vector is performed dependent on the comparison.














4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying 


(a) receiving an encoded bit stream of a current picture to be decoded; 


(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of -the current block belonging to the current picture, the second decoding 

 (d) generating a prediction block relating to the current block in the current picture, based on the calculated motion vector; 

(e) generating a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream; and 

(f) recovering the current block based on the prediction block and the residual block, wherein the residual block is generated by performing inverse-quantization for entropy decoded transform coefficients, 
wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 
wherein the calculated motion vector is calculated dependently on the selected motion 
 Kadono teaches wherein the calculating the calculated motion vector (MVscl of fig. 11) comprises comparing a prediction direction for the selected motion vector (MV1of fig. 11, MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1. The MV1 has a direction from the frame 1802 to the frame 1801 that is considered as a prediction direction of the selected motion vector) with a prediction direction for the calculated motion vector (MVscl of fig. 11 has a direction from the frame 1802 to the frame 1800 that is considered as a prediction direction for the calculated motion vector), and the calculating the calculated motion vector is performed dependent on the comparison (compare the prediction direction the MV1=MVstar with MVscl).




3. (Currently Amended) An image decoding apparatus comprising: 

one or more processors configured to receive an encoded bit stream of a current picture to be decoded, 
entropy decode the encoded bit stream of the current picture, 

recover a selected motion vector from the current picture to a first decoding reference picture based on the entropy decoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current 

calculate a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of a-the current block belonging to the current picture, the second decoding reference picture being different from the first decoding reference picture, generate a prediction block relating to the current block in the current picture, based on the calculated motion vector, 

generate a residual block relating to the current block through a residual data 

recover the current block based on the prediction block and the residual block, 
wherein the residual data decoding unit performs inverse-quantization for entropy decoded transform coefficients to generate the residual block, 

wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 

wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block.

Kadono teaches wherein the calculating the calculated motion vector (MVscl of fig. 11) comprises comparing a prediction direction for the selected motion vector (MV1of fig. 11, MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1. The MV1 has a direction from the frame 1802 to the frame 1801 that is considered as a prediction direction of the selected motion vector) with a prediction direction for the calculated motion vector (MVscl of fig. 11 has a direction from the frame 1802 to the frame 1800 that is considered as a prediction direction for the calculated motion vector), and the calculating the calculated motion vector is performed dependent on the comparison (compare the prediction direction the MV1=MVstar with MVscl).



4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying 


Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of co-pending Application No. 16/203,022 in view of Kadono et al (US 2004/0233988).
The instant application and co-pending applications claim the same image decoding method and apparatus for recovering a selected motion vector without a scaling and calculating a calculated motion vector by scaling the selected motion vector with temporal distances to generate a current block as shown in the table below. 
However, the co-pending application is silent about the calculating the calculated motion vector comprises comparing a prediction direction for the selected motion vector with a prediction direction for the calculated motion vector, and the calculating the calculated motion vector is performed dependent on the comparison in claims 1 and 3.
Kadono teaches wherein the calculating the calculated motion vector (MVscl of fig. 11) comprises comparing a prediction direction for the selected motion vector (MV1of fig. 11, MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1. The MV1 has a direction from the frame 1802 to the frame 1801 that is considered as a prediction direction of the selected motion vector) with a prediction direction for the calculated motion vector (MVscl of fig. 11 has a direction from the frame 1802 to the frame 1800 that is considered as a prediction direction for the calculated motion vector), and the calculating the calculated motion vector is performed dependent on the comparison (compare the prediction direction the MV1=MVstar with MVscl).


Calculating MVscl, selected MV1=MVstar
The invention:
Calculating mv cal,  selected mv sel
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    730
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    560
    media_image2.png
    Greyscale


The instant claims 2 and 4 are covered by claims 2 and 4 of the co-pending application.
This is a provisional nonstatutory double patenting rejection.

Application 16/202,882
Copending application No. 16/203,022
1. (Currently Amended) An image decoding method with a decoding apparatus, the image decoding method comprising: 

a) receiving an encoded bit stream of a current picture to be decoded; 
(b) recovering a selected motion vector from the current picture to a first decoding reference picture by entropy decoding the encoded bit stream of the current picture, the 

(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of -the current block belonging to the current picture, the second decoding reference picture being different from the first decoding reference picture; 



(e) generating a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream; and 

(f) recovering the current block based on the prediction block and the residual block (It is noted that the residual block must be generated by performing inverse-quantization for entropy decoded transform coefficients in the decoding process), 










wherein the calculating the calculated motion vector comprises comparing a prediction direction for the selected motion vector with a prediction direction for the calculated motion vector, and the calculating the calculated motion vector is performed dependent on the comparison.



2. (Previously Presented) The image decoding method according to claim 1, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.

3. (Currently Amended) An image decoding apparatus comprising: 

one or more processors configured to: receive an encoded bit stream of a current picture to 


recover a selected motion vector from the current picture to a first decoding reference picture based on the entropy decoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture, 

calculate a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the 

generate a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream, and 

recover the current block based on the prediction block and the residual block(It is noted that the residual block must be generated by performing inverse-quantization for entropy decoded transform coefficients in the decoding process), 












wherein the calculating the calculated motion vector comprises comparing a prediction direction for the selected motion vector with a prediction direction for the calculated motion vector, and the calculating the calculated motion vector is performed dependent on the comparison.

4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.


(a) receiving an encoded bit stream of a current picture to be decoded; 
(b) recovering a selected motion vector from the current picture to a first decoding reference picture by entropy decoding the encoded bit stream of the current picture, the 

(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of -the current block belonging to the current picture, the second decoding reference picture being different from the first decoding reference picture; 



(e) generating a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream; and 

(f) recovering the current block based on the prediction block and the residual block, wherein the residual block is generated by performing inverse-quantization and inverse- transformation for entropy decoded transform coefficients, 

Kadono teaches wherein the calculating the calculated motion vector (MVscl of fig. 11) comprises comparing a prediction direction for the selected motion vector (MV1of fig. 11, MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1. The MV1 has a direction from the frame 1802 to the frame 1801 that is considered as a prediction direction of the selected motion vector) with a prediction direction for the calculated motion vector (MVscl of fig. 11 has a direction from the frame 1802 to the frame 1800 that is considered as a prediction direction for the calculated motion vector), and the calculating the calculated motion vector is performed dependent on the comparison (compare the prediction direction the MV1=MVstar with MVscl).

2. (Previously Presented) The image decoding method according to claim 1, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.

3. (Currently Amended) An image decoding apparatus comprising: 


entropy decode the encoded bit stream of the current picture, 

recover a selected motion vector from the current picture to a first decoding reference picture based on the entropy decoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture, 

calculate a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal 

generate a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream, and 

recover the current block based on the prediction block and the residual block, wherein the residual data decoding unit performs inverse-quantization and inverse- transformation for entropy decoded transform coefficients to generate the residual block, 

Kadono teaches wherein the calculating the calculated motion vector (MVscl of fig. 11) comprises comparing a prediction direction for the selected motion vector (MV1of fig. 11, MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1. The MV1 has a direction from the frame 1802 to the frame 1801 that is considered as a prediction direction of the selected motion vector) with a prediction direction for the calculated motion vector (MVscl of fig. 11 has a direction from the frame 1802 to the frame 1800 that is considered as a prediction direction for the calculated motion vector), and the calculating the calculated motion vector is performed dependent on the comparison (compare the prediction direction the MV1=MVstar with MVscl).

4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying 


Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of co-pending Application No. 16/203,059 in view of Kadono et al (US 2004/0233988).
The instant application and co-pending applications claim the same image decoding method and apparatus for recovering a selected motion vector without a scaling and calculating a calculated motion vector by scaling the selected motion vector with temporal distances to generate a current block as shown in the table below. 
However, the co-pending application is silent about the calculating the calculated motion vector comprises comparing a prediction direction for the selected motion vector with a prediction direction for the calculated motion vector, and the calculating the calculated motion vector is performed dependent on the comparison in claims 1 and 3.
Kadono teaches wherein the calculating the calculated motion vector (MVscl of fig. 11) comprises comparing a prediction direction for the selected motion vector (MV1of fig. 11, MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1. The MV1 has a direction from the frame 1802 to the frame 1801 that is considered as a prediction direction of the selected motion vector) with a prediction direction for the calculated motion vector (MVscl of fig. 11 has a direction from the frame 1802 to the frame 1800 that is considered as a prediction direction for the calculated motion vector), and the calculating the calculated motion vector is performed dependent on the comparison (compare the prediction direction the MV1=MVstar with MVscl).


Calculating MVscl, selected MV1=MVstar
The invention:
Calculating mv cal,  selected mv sel
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    730
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    560
    media_image2.png
    Greyscale


The instant claims 2 and 4 are covered by claims 2 and 4 of the co-pending application.
This is a provisional nonstatutory double patenting rejection.

Application 16/202,882
Co-pending application No. 16/203,059
1. (Currently Amended) An image decoding method with a decoding apparatus, the image decoding method comprising: 

a) receiving an encoded bit stream of a current picture to be decoded; 
(b) recovering a selected motion vector from the current picture to a first decoding reference picture by entropy decoding the encoded bit stream of the current picture, the 

(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of -the current block belonging to the current picture, the second decoding reference picture being different from the first decoding reference picture; 



(e) generating a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream; and 

(f) recovering the current block based on the prediction block and the residual block (It is noted that the residual block must be generated by performing inverse-quantization for entropy decoded transform coefficients in the decoding process), 










wherein the calculating the calculated motion vector comprises comparing a prediction direction for the selected motion vector with a prediction direction for the calculated motion vector, and the calculating the calculated motion vector is performed dependent on the comparison.







2. (Previously Presented) The image decoding method according to claim 1, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.



one or more processors configured to: receive an encoded bit stream of a current picture to be decoded, the one or more processors are further configured to:



recover a selected motion vector from the current picture to a first decoding reference picture based on the entropy decoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture, 

calculate a calculated motion vector from the current picture to a second decoding reference 

generate a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream, and 

recover the current block based on the prediction block and the residual block(It is noted that the residual block must be generated by performing inverse-quantization for entropy decoded transform coefficients in the decoding process), 












wherein the calculating the calculated motion vector comprises comparing a prediction direction for the selected motion vector with a prediction direction for the calculated motion vector, and the calculating the calculated motion vector is performed dependent on the comparison.






4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.


(a) receiving an encoded bit stream of a current picture to be decoded;
(b) recovering a selected motion vector from the current picture to a first decoding reference picture by entropy decoding the encoded bit stream of the current picture, the 

(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of -the current block belonging to the current picture, the second decoding reference picture being different from the first decoding reference picture; 



(e) generating a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream; and 

(f) recovering the current block based on the prediction block and the residual block, wherein the residual block is generated by performing inverse-quantization and inverse- transformation for entropy decoded transform coefficients, the current block is recovered by adding the prediction block and the residual block, 
Kadono teaches wherein the calculating the calculated motion vector (MVscl of fig. 11) comprises comparing a prediction direction for the selected motion vector (MV1of fig. 11, MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1. The MV1 has a direction from the frame 1802 to the frame 1801 that is considered as a prediction direction of the selected motion vector) with a prediction direction for the calculated motion vector (MVscl of fig. 11 has a direction from the frame 1802 to the frame 1800 that is considered as a prediction direction for the calculated motion vector), and the calculating the calculated motion vector is performed dependent on the comparison (compare the prediction direction the MV1=MVstar with MVscl), and 

wherein a deblocking filtering is performed on the recovered current block.

2. (Previously Presented) The image decoding method according to claim 1, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.



one or more processors configured to receive an encoded bit stream of a current picture to be decoded, 
entropy decode the encoded bit stream of the current picture, 
recover a selected motion vector from the current picture to a first decoding reference picture based on the entropy decoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture, 

calculate a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the 

generate a prediction block relating to the current block in the current picture, based on the calculated motion vector,
 
generate a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream, and 

recover the current block based on the prediction block and the residual block, wherein the residual data decoding unit performs inverse-quantization and inverse- 
Kadono teaches wherein the calculating the calculated motion vector (MVscl of fig. 11) comprises comparing a prediction direction for the selected motion vector (MV1of fig. 11, MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1. The MV1 has a direction from the frame 1802 to the frame 1801 that is considered as a prediction direction of the selected motion vector) with a prediction direction for the calculated motion vector (MVscl of fig. 11 has a direction from the frame 1802 to the frame 1800 that is considered as a prediction direction for the calculated motion vector), and the calculating the calculated motion vector is performed dependent on the comparison (compare the prediction direction the MV1=MVstar with MVscl), and 

wherein a deblocking filtering is performed on the recovered current block.
4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kadono et al (US 2004/0233988) in view of Kato et al. (US 20040223548 A1).

wherein the calculating the calculated motion vector comprises comparing a prediction direction for the selected motion vector with a prediction direction for the calculated motion vector, and the calculating the calculated motion vector is performed dependent on the comparison.”
The applicant asserts that the paragraphs [0056 and 0058] are to support “the calculating the calculated motion vector comprises comparing a prediction direction for the selected motion vector with a prediction direction for the calculated motion vector, and the calculating the calculated motion vector is performed dependent on the comparison.”
The examiner respectfully disagrees with the applicant. It is submitted that the paragraphs [0056 and 0058] describe the mv cal and mv sel.  However, the paragraphs [0056 and 0058] does not describe “comparing a prediction direction for the selected motion vector with a prediction direction for the calculated motion vector, and the calculating the calculated motion vector is performed dependent on the comparison.”

Regarding claims 1 and 3, Kadono teaches an image decoding apparatus (fig. 13) comprising 
one or more processors (Picture decoding unit ex309 of fig. 17, and the picture decoding unit is disclosed in figure 13) to: 
receive an encoded bit stream of a current picture to be decoded (1000 of fig. 13, receiving the encoded video stream, Stream of fig. 13), 

calculate a calculated motion vector (1005 of fig. 13, [0100], the motion vector derivation unit 1005 is described in figures 4, 8, and 12 to calculate the MVscl, and the MVscl is considered as a calculated motion vector as shown in equations 3(a), 3(b), and 4(a) in paragraph [0100]) from the current picture (1802 of fig. 11) to a second decoding reference picture (1800 of fig. 11) by scaling the selected motion vector  (Equations 3(a) and 4(a), [0100], MVscl = MV1 x TR3 x Tscl, Tscl is an inverse value of TR1, [0101], and MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1; a motion vector MVtar that is a reference motion vector is scaled to derive motion vectors MVscl,[0079]) based on a first temporal distance (TR1 of fig. 11, [0100-0101]) between the current picture (1802 of fig. 1) and the first decoding reference picture (1801 of fig. 11) and a second temporal distance (TR3 of fig. 11, [0100-0101]) between the current picture (1802 of fig. 11) and the second decoding reference picture (1800 of fig. 11), 
the calculated motion vector (MVscl of fig. 11, [0100]) being used for inter prediction of a current block belonging to the current picture (MB1 of fig. 11), the second decoding reference picture being different from the first decoding reference picture (1800 and 1801 of fig. 11),  

generate a residual block (1000-1002 of fig. 13) relating to the current block through a residual data decoding process based on the entropy decoded bit stream ([0106] The inverse quantization unit 1001 inverse quantizes the inputted coded prediction error data. The inverse orthogonal transformation unit 1002 performs inverse orthogonal transformation for the inverse-quantized coded prediction error data to output differential image data as a residual block); and 
recover the current block (1003 of fig. 13) based on the prediction block and the residual block ([0107] The addition unit 1003 adds the inputted differential image data and the motion compensation data for generating and outputting decoded images), and
wherein the calculating the calculated motion vector (MVscl of fig. 11) comprises comparing a prediction direction for the selected motion vector (MV1of fig. 11, MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1. The MV1 has a direction from the frame 1802 to the frame 1801 that is considered as a prediction direction of the selected motion vector) with a prediction direction for the calculated motion vector (MVscl of fig. 11 has a direction from the frame 1802 to the frame 1800 that is considered as a prediction direction for the calculated motion vector), and the calculating the calculated motion vector is performed dependent on the comparison (Compare the prediction direction of the MV1=MVstar with MVscl).

Reference Kadono:
Calculating MVscl, selected MV1=MVstar
The invention:
Calculating mv cal,  selected mv sel
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    730
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    560
    media_image2.png
    Greyscale



It is noted that Kadono suggests a motion vector of a current block in a current picture to be coded is calculated with reference to a motion vector of a block (reference block) which is located at the same coordinate (spatial position) in a previously coded picture in the neighborhood of the current picture as that of the current block in the current picture ([0005]).
However, Kadono is silent about the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture as claimed.
Kato teaches the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture (A, B, and C of fig. 5; figs. 6-8,  the selected motion vector using the motion vectors MVxA, MVyA, MVxB, MVyB, MVxC, and MVyC of blocks A,B, and C,  [0109, 0110, and  0112]).

Regarding claims 2 and  4, Kadono further teaches the image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance (the calculation is performed in the figures 4, 8, and 12, see also [0100-0101]). 

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive.
The applicant asserts that the paragraphs [0056 and 0058] are to support “the calculating the calculated motion vector comprises comparing a prediction direction for the selected motion vector with a prediction direction for the calculated motion vector, and the calculating the calculated motion vector is performed dependent on the comparison.”
The examiner respectfully disagrees with the applicant. It is submitted that the paragraphs [0056 and 0058] describe the mv cal  and mv sel.  However, the paragraphs [0056 and 0058] does not describe “comparing a prediction direction for the selected motion vector with a prediction direction for the calculated motion vector, and the calculating the calculated motion vector is performed dependent on the comparison.”


The examiner disagrees with the applicant. It is submitted that Kadono teaches wherein the calculating the calculated motion vector (MVscl of fig. 11) comprises comparing a prediction direction for the selected motion vector (MV1of fig. 11, MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1. The MV1 has a direction from the frame 1802 to the frame 1801 that is considered as a prediction direction of the selected motion vector) with a prediction direction for the calculated motion vector (MVscl of fig. 11 has a direction from the frame 1802 to the frame 1800 that is considered as a prediction direction for the calculated motion vector), and the calculating the calculated motion vector is performed dependent on the comparison (compare the prediction direction the MV1=MVstar with MVscl).

Reference Kadono:
Calculating MVscl, selected MV1=MVstar
The invention:
Calculating mv cal,  selected mv sel
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    730
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    560
    media_image2.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425